UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1241


GRAPHIC   ARTS  MUTUAL     INSURANCE     COMPANY;   UTICA    MUTUAL
INSURANCE COMPANY,

                Plaintiffs - Appellees,

          v.

CALDWELL CHEVROLET,      INC.,   d/b/a   Fred   Caldwell’s    Clover
Chevrolet,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Margaret B. Seymour, Senior
District Judge. (0:11-cv-01255-MBS)


Submitted:   June 17, 2013                      Decided:     July 5, 2013


Before MOTZ, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adam J. Neil, Wesley B. Sawyer, MURPHY GRANTLAND, P.A.,
Columbia, South Carolina, for Appellant. Elizabeth S. Skilling,
John A. Merrick, Robert F. Friedman, HARMAN, CLAYTOR, CORRIGAN &
WELLMAN, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In this diversity insurance coverage dispute, the district

court issued a declaratory judgment finding the insurer had no

duty to defend or indemnify the insured.                             See Graphic Arts Mut.

Ins. Co. v. Caldwell Chevrolet, Inc., No. 0:11-01255-MBS (D.S.C.

Sept. 10, 2012).           The insured now appeals and we affirm.

       This    appeal       grows    out    of       a    suit      filed       by    a    number     of

plaintiffs in state court against Caldwell Chevrolet, Inc. and

other car dealers.                Plaintiffs asserted that the dealers had

engaged       in      a         common     practice            of         collecting           illegal

“administrative           fees”     from    buyers.                 The     dealers         allegedly

characterized             the      fees     as            “mandatory,”               administrative

reimbursement for actual costs to the dealer, rather than simply

a way to inflate the price of a car.                           Caldwell sought a defense

in the state action from its insurer, Graphic Arts, which agreed

to defend under a reservation of rights.                                   Graphic Arts then

initiated      this       action,    seeking         a    declaration           that      it   had    no

obligation to Caldwell under the policy.

       The district court held that the policy issued by Graphic

Arts    did    not    provide       coverage         to    Caldwell        in     the      underlying

action.       The court reasoned that the endorsement for failing to

comply with a “[t]ruth in lending statute, or any statute that

. . .     regulates         disclosures”             did       not        apply       because        the

underlying complaint “d[id] not allege violation of a lending or

leasing       disclosure          statute.”              The   court        also          found   that

                                                 2
“coverage does not exist” because the policy expressly excludes

coverage      for       “[a]ny        dishonest,     fraudulent,        criminal       or

intentional       act   .     .   .    committed   by    the   ‘insured’”       and    the

underlying complaint made allegations falling “expressly” within

this exclusion.

      On    October      9,       2012,   within    twenty-eight        days    of    the

district court’s entry of judgment, Caldwell filed a Rule 59

motion asking the district court to alter or amend its judgment

inter alia on the basis of “newly discovered evidence.”                               This

“new” evidence was a March 2009 letter sent to Graphic Arts

which assertedly triggered coverage.                    The district court denied

the   motion,     finding         Caldwell   had   failed      “to    demonstrate      due

diligence to discover the alleged relevance of the March Letter

to this litigation.”              See Boryan v. United States, 884 F.2d 767,

771 (4th Cir. 1989).

      Caldwell then noted this appeal raising the same arguments

rejected by the district court.                    After careful review of the

record, the briefs of the parties, and the controlling law, we

affirm on the basis of the careful opinions of the district

court.      We dispense with oral argument because the facts and

legal    contentions        are       adequately   presented     in    the     materials

before     this   court     and       argument   would   not    aid    the   decisional

process.

                                                                                AFFIRMED



                                             3